DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    SAM AVNY and MARTHA AVNY,
                            Appellants,

                                     v.

   BARRON DEVELOPMENT, a Florida corporation, CONCRETE
 HOLDINGS AND SERVICES, LLC, a Florida limited liability company,
              d/b/a C&C CONCRETE PUMPING,
                        Appellees.

                               No. 4D20-619

                               [June 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2015-CA-
009121-XXXX-MB.

   Richard R. Chaves of Ciklin Lubitz, West Palm Beach, for appellants.

    Morgan L. Weinstein of Twig, Trade & Tribunal, PLLC, Fort Lauderdale,
for appellee Barron Development.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.